Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  140135 & (20)                                                                                      Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway
            Plaintiff-Appellee,                                                                      Alton Thomas Davis,
                                                                                                                        Justices
  v                                                                SC: 140135
                                                                   COA: 294249
                                                                   Macomb CC: 2003-002588-FC
  GARY ANTHONY HOBBS,
           Defendant-Appellant.

  _________________________________________/

         By order of July 15, 2010, this case was remanded to the Macomb Circuit Court
  for resentencing. On order of the Court, a new judgment of sentence and the
  resentencing transcript having been received, the application for leave to appeal the
  October 20, 2009 order of the Court of Appeals is again considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2010                   _________________________________________
         1117                                                                 Clerk